UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6577



BERLIN BRYCE FUTRELL,

                                           Petitioner - Appellant,

          versus

JOHN CARMICHAEL, Warden; STATE OF SOUTH CARO-
LINA; CHARLES MOLONY CONDON, the Attorney Gen-
eral of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-95-2102-6-18AK)

Submitted:   August 22, 1996           Decided:     September 5, 1996

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Berlin Bryce Futrell, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss
the appeal on the reasoning of the district court. Futrell v.
Carmichael, No. CA-95-2102-6-18AK (D.S.C. Mar. 27, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                       DISMISSED




                                2